In an action for an injunction and further relief, based upon charges of unfair competition, defendant Union Ink Co., Inc., appeals from so much of an order as denies its cross motion to dismiss the complaint on the ground that it fails to state a cause of action against said defendant, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ., concur.